Exhibit 99.1 Important News From ALTAIR NANOTECHNOLOGIES REPORTS SECOND QUARTER 2 RENO, Nev. – August 6, 2008, Altair Nanotechnologies Inc. (Nasdaq: ALTI) today reported financial results for the second quarter ended June 30, For the quarter ended June 30, 2008, the Company reported revenues of $1.90 million, down from $3.07 million in the same quarter of 2007.The net loss was $5.66 million, or seven cents per share, compared to a net loss of $5.43 million, or eight cents per share, for the second quarter of 2007. The basic and diluted weighted average shares outstanding for the quarter were 84,488,315 compared to 69,926,260 reported in second quarter of 2007. The Company’scash and cash equivalents decreased by $22.37 million, from $50.15 millionat December 31, 2007 to $27.77 million at June 30, 2008.This is due primarily to net cash used in operations of approximately $20.88 million, purchases of property and equipment of approximately $1.59 million, and the payment of notes payable of $0.60 million.This decrease was partially offset by the receipt of proceeds resulting from the exercise of stock options and warrants of approximately $0.50 million. During the six months ended June 30, 2008, our net cash consumed was $22.37 million while cash consumed during the second quarter was only $7.80 million of this total.Since the first quarter, the Company has taken significant steps to reduce its cash burn rate to a level more consistent with its current revenue expectations. “We experienced outstanding test results from our two-megawatt stationary battery developed for The AES Corporation,” said Terry Copeland, Ph.D., Altairnano’s President & CEO. “The independent report prepared by KEMA has validated that our battery did everything that it was designed to do.These test results have created a significant amount of interest in our product and its capabilities for solving existing problems in the electric grid, particularly as suppliers look for cost effective solutions to their capacity and energy management issues.” “We have also recently reached an agreement with Phoenix MC, Inc. that has resolved all of our outstanding issues with them,”Dr. Copeland continued.“They will use our original Generation 1 batteries in their first 50 demonstration vehicles with the addition of a new safety system being added by Phoenix.We continue to work with Phoenix on the definition of a new longer-term supply agreement, and are excited about the potential in this market.” As previously announced, during the 2008 second quarter, Altairnano reversed the $2.8 million warranty liability associated with the Phoenix Motorcars’ transaction and wrote off a $1.7 million note payable due to Altairnano from Phoenix.The result of the transaction, which is outlined in the Principles of Agreement Letter filed July 24, 2008 with a Form 8K, is a reduction to cost of goods sold of $2.8 million and an increase in operating expense of $1.7 million for a net positive impact of $1.1 million to net income in the second quarter of 2008 financial results. In addition to the approximate net impact of the $1.1 million, the Phoenix demonstration vehicles are expected to qualify for zero-emission vehicle (“ZEV”) credits under the California Air Resources Board (CARB) Type III program.If Phoenix receives any ZEV credits and is able to monetize them, Altairnano will receive ten percent of that monetized value awarded for cars containing its battery packs.Each car qualifying under the Type
